Citation Nr: 0002848	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to service connection for heart palpitations.

4.  Entitlement to service connection for right testicular 
pain.


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1994.

These matters came to the Board of Veterans' Appeals (Board) 
from an April 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied the claims of 
service connection for a right shoulder disability, a right 
eye disability, heart palpitations, and right testicular 
pain.  A notice of disagreement was received in August 1997, 
and a statement of the case was issued that September.  The 
veteran's substantive appeal, which included a request for a 
hearing before a member of the travel Board, was received in 
November 1997.  A hearing was scheduled for August 1999, but 
the veteran failed to appear.  The issue of service 
connection for right testicular pain will be addressed in 
both the main body of this decision and in the REMAND 
follownig the ORDER.

The veteran's substantive appeal also reflected his 
disagreement with the ratings assigned for his lumbar spine 
and right hip disabilities.  It is noted that in an 
April 1998 decision, the RO granted an increased rating of 10 
percent for both disabilities.  A few months earlier, in 
December 1997, a statement of the case was issued regarding 
the right hip disability, but not the lumbar spine matter.  
The veteran never filed a substantive appeal regarding the 
rating of the right hip; therefore, the matter is not in 
appellate status.  See 38 C.F.R. § 20.200 (1999).  However, 
the claim of a higher initial rating for the lumbar spine 
disability is pending since 38 C.F.R. § 19.26 requires the 
issuance of a statement of the case, and the 10 percent 
evaluation is not the maximum rating available for this 
disability.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
this issue will be remanded to the RO, rather than referred.  
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current right 
shoulder disability.

2.  There is no competent medical evidence demonstrating a 
nexus between a corneal abrasion sustained during service and 
current findings related to the right eye.

3.  There is no competent medical evidence demonstrating 
current findings or the occurrence of heart palpitations.

4.  There is competent medical evidence of a current 
disability that produces right testicular pain, which is or 
resembles neuroma formation/nerve damage. 

5.  There is evidence that, both during and after service, 
the veteran has experienced right testicular pain since 
undergoing a vasectomy in 1994, a procedure that was 
complicated by bleeding.

CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a right shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim of 
service connection for a right eye disability.  38 U.S.C.A. § 
5107(a) (West 1991). 

3.  The veteran has not submitted a well-grounded claim of 
service connection for heart palpitations.  38 U.S.C.A. § 
5107(a) (West 1991). 

4.  The claim of entitlement to service connection for right 
testicular pain is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110,1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Entitlement to Service Connection for a Right Shoulder 
Disability, Right Eye Disability, and Heart Palpitations

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of well-grounded 
claims under 38 U.S.C.A. § 5107(a) for service connection for 
right shoulder and right eye disabilities, and heart 
palpitations.  There must be more than a mere allegation; a 
claimant must submit evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  If he has not, his 
appeal must fail and there is no duty to assist him in the 
development of facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that these claims are not 
well grounded.  

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post service medical records, and VA examination 
reports.

Right Shoulder

In this case, the examination and medical history reports 
dated in 1978 and 1981 are negative with regard to 
complaints, findings, or diagnoses related to a right 
shoulder condition.  When examined in 1992, the veteran 
reported a history of swollen or painful joints, but the 
medical examination was negative regarding the right 
shoulder.  A May 1994 service medical record reflects a 
report of a long history of right sided knee, ankle, shoulder 
and hip pain related to a motor vehicle accident and 
scoliosis.  At the time of his retirement examination in 
November 1994, the veteran reported a medical history that 
included swollen or painful joints, but the examination 
report does not reflect any findings related to the right 
shoulder.  

Although there was mention of right shoulder pain during 
service and the veteran reported an injury to the shoulder in 
1981 at the time of his VA examination in 1997, the post-
service records do not show that there is a current right 
shoulder disability.  

On VA examination of February 1997, the veteran reported that 
he injured the right shoulder in 1981 while lifting a weight 
and that the condition subsequently improved.  There were no 
sequelae at the time of the examination, and he denied any 
problems with the right shoulder joint.  When examined in 
February 1998, the veteran reported complaints of right 
shoulder pain precipitated by repetitive motion and occurring 
mostly in the mid-acromioclavicular joint area.  He did not 
give a history of trauma to the right shoulder.  The 
examination revealed mild pain in abduction above the 
shoulder and when lifting his arms above his shoulders.  The 
examiner initially reported an impression of right shoulder 
pain and suspected degenerative joint disease/arthritis.  
After taking x-rays, the examiner noted that they were 
unremarkable and showed no evidence of any degenerative joint 
disease. 

Other than complaints of mild pain, there is not a diagnosed 
condition with respect to the right shoulder, and the veteran 
did indicate that the injury in 1981 resolved and that there 
were no sequelae.  In the case Sanchez-Benitez v. West, No. 
97-1948 (U.S. Vet. App. Dec. 29, 1999), the United States 
Court of Appeals for Veterans Claims (Court) made a 
distinction between the consideration of pain as it pertains 
to the rating of a service-connected disability and the 
consideration of pain as a disability for which service 
connection may be granted.  Essentially, the Court held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  That 
is the case here, therefore the first requirement for a well-
grounded claim has not been met since a right shoulder 
condition has not been diagnosed. 

Given the complaints of right shoulder pain, it appears that 
his claim should be processed as one for compensation for 
undiagnosed illnesses.  However, the veteran has not alleged, 
nor do the service records indicate that he is a "Persian 
Gulf veteran" as defined at 38 C.F.R. § 3.317(d).  As such, 
consideration of his right shoulder pain as an undiagnosed 
illness upon which service connection may be granted, is not 
warranted. 

The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation of a disease or 
disability are not sufficient to make a claim well grounded.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Therefore, absent a 
diagnosed condition, the veteran's bare assertions do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Right Eye

In this case, the first requirement for a well-grounded claim 
has been met.  The post-service records reflect a finding of 
presbyopia in July 1996.  Also, the VA treatment records show 
that in February 1996, the veteran was seen for complaints of 
decreased vision and tear formation of the right eye, and his 
history of a trauma to the eye in 1992 was noted.  It is 
noted that the VA examination report of February 1998 
reflects a finding of refractive error of the left and right 
eyes.  However, under 38 C.F.R. § 3.303(c), refractive error 
is not a disease or injury within the meaning of the 
applicable regulation.  Overall, given the VA records of 
1996, there is evidence of a current disability.  

As far as the second requirement for a well-grounded claim, 
the evidence does show that the veteran injured his right eye 
during service, and was treated for viral conjunctivitis in 
October 1992.  The service medical records show that in July 
1992, the veteran had been poked in the eye and the examiner 
noted that he had photophobia and decreased visual acuity and 
pain to the eye.  It was mentioned that he had an infected 
corneal abrasion as well as iritis.  Follow-up reports, dated 
that August, show that the condition was resolving.  At the 
time of his retirement examination in November 1994, the 
veteran's distant vision was 20/40 for the right eye and 
20/50 for the left eye, and his corrected distant vision was 
20/15 bilaterally. 

Although the evidence of record reflects a current right eye 
disability and the incurrence of an injury to the eye during 
service, the Board finds that the evidence is lacking with 
regard to the required nexus between the inservice injury and 
the current disability.  

On VA examination of February 1997, the examiner noted that 
there was a history of right eye corneal injury and possibly 
no sequelae.  On VA examination of February 1998, it was 
noted that the veteran was treated for a corneal abrasion of 
the right eye in 1992 and had been wearing glasses since that 
time.  The need for ocular surgery was not indicated at that 
time, but the veteran felt that he has an astigmatism 
resulting from the incident in 1992.  He reported that he was 
seen two months prior and was told that he had mild cataracts 
and some sort of torn tissue, but he was unsure of what it 
was.  He denied any acute visual changes, including flashes, 
floaters, curtains or shadows.  He also denied a pediatric 
history of strabismus, nystagmus or amblyopia.  He denied eye 
pain or diplopia.  The examiner reported that the veteran has 
a mild refractive error with astigmatism in the left greater 
than the right, even though it was indicated that the right 
eye was injured in 1992.  The examiner also determined that 
there was no evidence of ocular sequelae from any trauma in 
either eye.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's statements are 
sufficient to show that he noticed changes in the right eye 
since it was injured in 1992, and that he has ongoing 
problems with his vision.  As noted above, the Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The assertions of a lay party on matters of medical 
causation of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Here, the medical evidence of record does not 
include opinions which attribute any of the current 
conditions to the eye injury in service, or any aspect of the 
veteran's service.  The findings made at the time of the 
veteran's retirement examination in November 1994 and the VA 
treatment records of 1996, do not reflect opinions that the 
findings and diagnoses made at those times were related to 
the injury in 1992, or any other condition treated during 
service.  In fact, the VA examiner determined that there was 
no evidence of ocular sequelae from trauma in either eye.  
Therefore, the veteran's bare assertions that his current 
problems with the right eye are related to the 1992 injury 
during service do not constitute competent medical evidence 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Heart Palpitations

Service medical records dated in 1992 reflect findings of 
heart palpitations and chest pain, and it was noted that the 
veteran suffered from gastroesophageal reflux.  The history 
of palpitations was noted at the time of his follow-up 
appointments in 1993, and the ECGs taken in 1994 and 1993 
were noted to be abnormal.  The November 1994 retirement 
examination and medical history reports were negative with 
regard to palpitations.  

Although the service medical records show that the veteran 
had suffered from palpitations during service, the VA 
examination reports indicate that there is not a current 
disability at this time.  At the time of the VA examination 
in February 1997, the examiner reported an impression of 
chest pain secondary to esophagitis.  When examined in 
February 1998, the examiner noted the history of palpitations 
which the veteran started to experience in 1992.  Following a 
gastrointestinal work-up and treatment, he has not had any 
palpitations since 1993.  At that time, he was able to run up 
to one mile every two to three days without any significant 
palpitations, chest pain, shortness of breath, presyncope or 
syncope.  He denied any history of leg swelling.  In the 
reported impression, the examiner noted that the veteran had 
a history of palpitations which were associated with symptoms 
at one time.  He reported that an exercise was done in 1992 
and he was told that it was normal.  The examiner requested 
the records from 1992 for further review, and noted that the 
veteran had a significant history of gastrointestinal 
pathology with a history of hiatal hernia which was 
associated with the symptoms as well.  Therefore, the 
examiner concluded that it would be important to look at the 
records which document the correlation of the symptoms of 
palpitations with his upper gastrointestinal symptoms.  The 
examiner noted once more that the veteran stated that he has 
not had any palpitations since 1993.  

From the evidence of record, it is clear that at one point 
during the veteran's active period of service, he experienced 
palpitations.  However, the condition apparently resolved 
since the veteran reported that he had not experienced any 
further palpitations since 1993, and is able to run up to one 
mile every two to three days without any significant 
palpitations, chest pain, shortness of breath, presyncope or 
syncope.  Therefore, the first requirement for a well-
grounded claim has not been met since the veteran currently 
does not suffer from the claimed condition, 
heart palpitations. 

Conclusion

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claims are not well grounded, and the Board does 
not have jurisdiction to adjudicate them.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Accordingly, the veteran cannot invoke 
the VA's duty to assist in the development of the claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 
6 Vet. App. 136 (1994). 

Although, where claims are not well grounded VA, does not 
have a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application for benefits.  This obligation depends on the 
particular facts and circumstances of the case-including the 
extent to which the Secretary of VA has advised the claimant 
of the evidence necessary to be submitted with the claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the September 1997 statement of the case.  
Furthermore, by this decision, the Board is informing the 
veteran of the evidence that is lacking concerning these 
claims and necessary to make them well grounded-to warrant 
further consideration on the full merits.  He must support 
his claims with medical evidence-not just allegations-
showing he currently has a right shoulder disability, and 
that he experiences heart palpitations, and causally linking 
these conditions, and his right eye condition, to his service 
in the military.

Service Connection for Right Testicular Pain

The Board finds that the veteran's claim of service 
connection for right testicular pain is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  That is, the claim presented 
is plausible.  Therefore, VA has a duty to assist a claimant 
in the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim, which will be addressed in the REMAND portion of this 
decision. 

The service medical records show that in 1994, the veteran 
elected to undergo a vasectomy which was complicated by 
bleeding on the right.  The bleeding was controlled with 
coagulation.  The follow-up treatment records reflect the 
veteran's complaints of right testicle pain.  In one follow-
up report, it was noted that he had post-vasectomy 
epididymitis, and later it was indicated that he had a right 
scrotal hematoma.

The veteran was afforded VA examinations in February 1997 and 
1998.  He relayed to the examiners that he experiences 
ongoing right testicular pain of a mild degree, which is 
exacerbated by activities such as jogging and intercourse.  
Occasionally, the pain radiates to the groin area.  In 1997, 
the examiner reported an impression of history of vasectomy 
with history of injury to right testicle, with episodic right 
testicular pain.  In February 1998, the examiner reported an 
impression of testicular pain most probably related to 
surgery and likely neuroma formation/nerve damage.  The 
examiner further noted that there was no evidence of 
herniation or tortion of the testicle.  

Here, the evidence clearly shows that the veteran has 
experienced right testicular pain since he underwent a 
vasectomy during service.  This has been documented in the 
service medical records and the VA examination reports.  
Essentially, the VA examiner's impression reported in 1998 
indicates that the current complaints of pain are related to 
the surgery in 1994, and that there is a neurological 
condition of some sort.  In the examination report, the 
examiner commented that the remainder of the neurological 
examination was intact and that the condition was likely a 
neuroma formation/nerve damage.  Therefore, the evidence at 
hand demonstrates that the claim is well grounded.  



ORDER

The claim of entitlement to service connection for a right 
shoulder disability is not well grounded, and the appeal is 
denied.

The claim of entitlement to service connection for a right 
eye disability is not well grounded, and the appeal is 
denied.  

The claim of entitlement to service connection for heart 
palpitations is not well grounded, and the appeal is denied.  

The claim for service connection for right testicular pain is 
well grounded; to this extent only, the appeal is granted, 
subject to the further development directed below.



REMAND

Service Connection for Right Testicular Pain

Since the Board has found this claim to be well grounded, VA 
has a duty to assist, which includes conducting a thorough 
and contemporaneous medical examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  It is clear that, during service, 
the veteran experienced right testicular pain following a 
vasectomy complicated by bleeding, and that he continues to 
suffer from such pain.  At this point, however, it is not 
absolutely clear what condition he has-given the diagnosis 
indicated by the VA examiner in 1998, which suggests some 
sort of a neurological disability.  The Board points out 
that, questions involving the presence of disease, requires 
diagnostic skills and is only within the purview of medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, another VA examination is necessary to make these 
determinations.

As noted in the Introduction, the claim for an increased 
rating for a lumbar spine disability has been technically 
pending since the veteran's notice of disagreement 
in December 1997.  He is entitled to a statement of the case 
on this issue, and he must thereafter "perfect" his appeal 
by the timely submission of a substantive appeal or 
equivalent statement.  See Manlincon, supra.

Accordingly, these issues are remanded to the RO for the 
following actions:

1.  The RO should obtain records of VA 
and non-VA treatment the veteran has 
received for his right testicular pain 
since his separation from service.  The 
necessary authorization should be 
obtained in order to secure private 
medical records.  After all the pertinent 
records have been obtained, they should 
be associated with the claims folder. 

2.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the nature and severity of 
his right testicular pain-including any 
neurological conditions associated 
therewith.  If it is not medically 
feasible to make such a determination, 
the examiner should clearly state that on 
the written report.  The examiner should 
integrate the previous examination 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the disability at issue.  All special 
studies and tests, which, in the opinion 
of the examiner, are reasonably necessary 
to complete the examination and prepare 
the medical opinions, should be 
accomplished.  The examiner is requested 
to indicate the reasons for his or her 
opinion.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should readjudicate the issue 
of service connection for right 
testicular pain.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

4.  The RO should issue a statement of 
the case addressing the appropriateness 
of the initial rating assigned for the 
service-connected lumbar spine 
disability-including a discussion of 
whether the assignment of a "staged 
rating" is warranted for this 
disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran 
should be notified that, to "perfect" 
an appeal of this issue, he must 
thereafter submit a timely substantive 
appeal or equivalent statement (e.g., a 
VA Form 9).

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration on all issues for which an appeal has been 
perfected.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals



 

